IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00014-CV

                  IN THE MATTER OF THE MARRIAGE OF
                        RANDY GENE DONATHAN
                                 AND
                      MARGARET MARY DONATHAN
                                 AND
                   IN THE INTEREST OF N.P.D., A CHILD


                           From the 378th District Court
                                Ellis County, Texas
                              Trial Court No. 89670D


                                       ORDER


       The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073 (West 2005). The policy behind ADR is stated in the statute: “It is the policy of

this state to encourage the peaceable resolution of disputes . . . and the early settlement

of pending litigation through voluntary settlement procedures.” Id. § 154.002 (West

2005). Mediation is a form of ADR. Mediation is a mandatory but non-binding settlement
conference, conducted with the assistance of a mediator.                       Mediation is private,

confidential, and privileged.

        We find that this appeal is appropriate for mediation. See id. § 154.021(a) (West

2005); 10TH TEX. APP. (WACO) LOC. R. 9. Accordingly, we refer this appeal to mediation.

     Further, the Court assigns R.B. Pool as the mediator for this proceeding. His address

and contact number is as follows:

                                         408 West Nash
                                         Terrell, Texas 75160
                                         (972) 524-7585

        Mediation must occur within thirty days after the date of this order.

        No less than seven calendar days before the first scheduled mediation session,

each party must provide the mediator and all other parties with an information sheet

setting forth the party’s positions about the issues that need to be resolved. At or before

the first session, all parties must produce all information necessary for the mediator to

understand the issues presented. The mediator may require any party to supplement the

information required by this Order.

        Named parties must be present during the entire mediation process, and each

party that is not a natural person must be represented by an employee, officer, agent, or

representative with authority to bind the party to settlement.

        Immediately after mediation, the mediator must advise this Court, in writing, only

that the case did or did not settle and the amount of the mediator’s fee paid by each party.


In the Matter of the Marriage of Donathan and in the Interest of N.P.D., a Child              Page 2
The mediator’s fees will be taxed as costs. Unless the mediator agrees to mediate without

fee, the mediator must negotiate a reasonable fee with the parties, and the parties must

each pay one-half of the agreed-upon fee directly to the mediator.

        Failure or refusal to attend the entire mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

        Any objection to this Order must be filed with this Court and served upon all

parties within ten days after the date of this Order, or it is waived.

        The appeal and all appellate deadlines, if any, are suspended as of the date of this

Order. The suspension of the appeal is automatically lifted when the mediator’s report

to the Court is received. If the matter is not resolved at mediation, any deadline that

began to run and had not expired by the date of this Order will begin anew as of the date

the mediator’s report to the Court is received. Any document filed by a party after the

date of this Order and prior to the filing of the mediator’s report will be deemed filed on

the same day, but after, the mediator’s report is received.




                                                     PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed August 24, 2016




In the Matter of the Marriage of Donathan and in the Interest of N.P.D., a Child      Page 3